Appeal Reinstated; Motion Granted; Appeal Dismissed; and Memorandum
Opinion filed January 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00731-CV

                SURVEYING AND MAPPING, LLC, Appellant

                                         V.

               LE BLANC FARMS JOINT VENTURE, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237403


                 MEMORANDUM                       OPINION

      This is an interlocutory appeal from an order signed August 1, 2018. On
October 30, 2018, the court granted the parties’ joint motion to abate the appeal to
engage in settlement discussions.

      On January 22, 2019, the parties filed a joint motion to dismiss the appeal
because the parties have settled. See Tex. R. App. P. 42.1. The appeal is reinstated,
the joint motion to dismiss is granted, and the appeal is dismissed.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot